Citation Nr: 1146287	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to increased disability ratings for low back disability, rated as 10 percent disabling from September 27, 2002, to October 4, 2009, and as 20 percent disabling from October 5, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 1993. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. that assigned an initial 10 percent rating for chronic lumbar strain (low back pain), effective September 27, 2002.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in Cleveland, Ohio. 

In a December 2009 rating decision, the evaluation for the Veteran's low back disability was increased from 10 percent to 20 percent, effective October 5, 2009.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record. 

When this case was before the Board in December 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.

The Board again notes that the issue of entitlement to service connection for obesity as secondary to the service-connected back disability, or alternatively as secondary to the Veteran's service-connected depression, was raised during the aforementioned hearing, but has not been adjudicated by the RO.  Therefore, the matter is referred to the originating agency for appropriate development and adjudication.






REMAND

In response to the Board's December 2010 remand, the Veteran was afforded a VA examination to determine the current degree of severity of his low back disability in January 2011.  The examiner reported the results of range of motion testing in degrees and diagnosed multilevel degenerative disc disease with mild-moderate canal stenosis at L5-S1.  

However, the examiner did not address whether there was functional impairment due to fatigability and incoordination.  Therefore, the examination report is inadequate for adjudication purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the examiner did not adequately assess the degree of any neurological impairment associated with the service-connected low back disability, to include diagnosis and severity in terms corresponding to the VA rating schedule. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's service-connected low back disability.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies, including range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should describe any neurological impairment associated with the service-connected low back disability, to include diagnosis and severity in terms corresponding to the VA rating schedule. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any nonservice-connected disorders. 

The examiner should also provide an opinion concerning the impact of the service-connected back disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided. 

2.  The RO or the AMC should undertake any additional development it determines to be warranted. 

3.  Then, the RO or the AMC should adjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

